Pee Oueiam.
Tbe uncontradicted testimony discloses that at tbe time of tbe institution of tbis action plaintiff bad no interest in tbe lands and alleged partnership properties which are tbe subject matter of tbis suit. lie bad conveyed tbe same to bis brother-in-law, Solly Isaacs, and bad thereafter recognized and ratified tbe title of tbe grantee by signing a lease to tbe property in tbe name of tbe grantee. He cannot collaterally attach said deed in tbis action. Nor can be reform tbe same in a cause in which neither bis wife nor tbe grantee is a party.
Even if tbe plaintiff be permitted to show title to tbe property in direct conflict with bis own deed, be has waited more than four years since tbe partnership property was sold under foreclosure before bringing tbis action and be has offered no evidence which would repel tbe running of tbe statute of limitations.
We concur in tbe view of tbe court below that upon all tbe evidence tbe plaintiff has failed to establish a cause of action.
Affirmed.